        Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT


Christopher A. Mead,

             Plaintiff,

             v.                              Civil Action No. 2:20-cv-71-jmc

Green Mountain Transit,

             Defendant.


                              OPINION AND ORDER
                                   (Docs. 8, 9)

      Plaintiff Christopher A. Mead, proceeding pro se, brings this action against

Defendant Green Mountain Transit (GMT) for disability discrimination. (Doc. 1.)

Specifically, he alleges that GMT would not allow a service animal “to be present at

the workplace.” (Id. at 1, ¶ 5.) He requests an injunction ordering GMT to allow

“any/all” disabled employees who require a service animal to bring them to work.

(Id. at 2, ¶ 8.) Mead also requests $225,000 for “psychological damages” as well as

reimbursement of “FMLA time taken and CTO time lost due to leave from

emotional and psychological damage caused.” (Id. ¶¶ 9–10.)

      GMT has filed a Motion to Dismiss Mead’s Complaint for failure to state a

claim upon which relief may be granted. (Doc. 8.) On July 28, GMT also filed a

Motion to Adopt Proposed Discovery Schedule. (Doc. 9.) For the reasons stated

below, the Motion to Dismiss (Doc. 8) is GRANTED, and the Motion to Adopt

Proposed Discovery Schedule (Doc. 9) is DENIED as moot.
           Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 2 of 11



                         Factual and Procedural Background

       In his Complaint, Mead broadly alleges that GMT “is in violation[] of not

being in compliance with the statutes of discrimination.” (Doc. 1 at 1, ¶ 4.) In

particular, he alleges that GMT committed disability discrimination by refusing to

allow “a [service animal] to be present at the workplace.” (Id. ¶ 5.) By doing so,

Mead contends that GMT, in effect, “alter[ed] a medical plan designed for a United

States Marine Corp[s] [v]eteran suffering from PTSD, [a]nxiety[,] and

[d]epression . . . by the United States Government Department of Veterans Affairs.”

(Id. ¶ 6.) Finally, paragraph 7 of Mead’s Complaint simply reads: “Retaliation.”

(Id. ¶ 7.)

       GMT has moved to dismiss Mead’s Complaint, arguing principally that his

“vague and unsupported” allegations do not meet the applicable pleading standards

set forth by the United States Supreme Court and the Federal Rules of Civil

Procedure.1 (Doc. 8 at 2.) GMT points out that Mead has not identified a legal

cause of action and contends that, even assuming that Mead intended to invoke the

Americans with Disabilities Act (ADA), his factual allegations are insufficient to

support such a claim. (Id. at 7–11.) GMT further argues that Mead’s Complaint



       1   GMT also argues that Mead has not demonstrated that the Court has subject-matter
jurisdiction because he has not alleged that he received a “Notice of Right to Sue” letter from the
Equal Employment Opportunity Commission (EEOC) or attached a copy of such letter to his
Complaint. (Doc. 8 at 11–12.) Although GMT acknowledges that paragraph 3 of Mead’s Complaint
asserts jurisdiction under “[t]he [EEOC] Charge No. 523-2020-00301” (id. at 11 n.3), it nevertheless
argues that his failure to file the Notice of Right to Sue letter issued by the EEOC with his
Complaint is a jurisdictional bar to his claims. However, even assuming GMT is correct that failure
to file such letter would constitute a jurisdictional bar, Mead indisputably did attach the EEOC’s
“Notice of Right to Sue” letter to his Complaint. (Doc. 1-1 at 2.) In any case, GMT withdrew its
argument regarding subject-matter jurisdiction at oral argument. Accordingly, the Court does not
address this proposed ground for dismissal.


                                                 2
        Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 3 of 11



“does not even provide a scintilla of the roadmap necessary for GMT to provide a

meaningful analysis and response” and leaves it “to blindly defend piecemeal and

scattered allegations” without “the context of a cause of action.” (Id. at 11.) Mead

did not file a Response or Opposition to GMT’s Motion to Dismiss. Oral argument

was held via telephone on September 17, 2020.

                                       Analysis

I.    Standard of Review

      In evaluating whether to dismiss a complaint for failure to state a claim upon

which relief can be granted under Federal Rule of Civil Procedure 12(b)(6), the court

tests the pleading for “facial plausibility.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. This does not require a plaintiff to provide

“detailed factual allegations” to support his claims, Twombly, 550 U.S. at 555, but

plaintiffs must allege facts that permit “more than a sheer possibility that a

defendant has acted unlawfully,” Iqbal, 556 U.S. at 678. Accordingly, allegations

that “are so vague as to fail to give the defendants adequate notice of the claims

against them,” are subject to dismissal. Sheehy v. Brown, 335 F. App’x 102, 104

(2d Cir. 2009); see also Twombly, 550 U.S. at 555 (“Factual allegations must be

enough to raise a right to relief above the speculative level.”).

      In assessing the adequacy of the pleadings, a court must accept all factual

assertions as true and draw all reasonable inferences in favor of the plaintiff.


                                            3
        Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 4 of 11



Lanier v. Bats Exch., Inc., 838 F.3d 139, 150 (2d Cir. 2016). However, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678; see Twombly, 550 U.S. at 555,

557 (holding that a pleading containing “a formulaic recitation of the elements of a

cause of action,” “labels and conclusions,” or “naked assertion[s]” devoid of factual

enhancement, does not satisfy Federal Rule of Civil Procedure 8(a)). A complaint is

properly dismissed where, as a matter of law, “the allegations in [it], however true,

could not raise a claim of entitlement to relief.” Id. at 558.

      Similarly, Rule 8 of the Federal Rules of Civil Procedure requires that a

complaint contain enough facts and “possess enough heft to show that the pleader is

entitled to relief.” Id. at 557. To satisfy this standard, the complaint must “disclose

sufficient information to permit the defendant to have a fair understanding of what

the plaintiff is complaining about and to know whether there is a legal basis for

recovery.” Kittay v. Kornstein, 230 F.3d 531, 541 (2d Cir. 2000) (internal quotation

marks omitted). Thus, Rule 8 ensures that the defendant has “fair notice of the

claim[s] asserted” against him. Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988). When a complaint does not comply with the requirements of Rule 8, “the

court has the power, on its own initiative or in response to a motion by the

defendant, . . . to dismiss the complaint.” Id. In such a case, the court should

generally grant the plaintiff leave to amend. Id.

      Because Mead is representing himself, in addition to accepting his factual

allegations as true, the court is also required to read his Complaint liberally and

construe it to raise the strongest possible argument. Harris v. Miller, 818 F.3d 49,


                                            4
            Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 5 of 11



56–57 (2d Cir. 2016) (per curiam). Nevertheless, the lenity afforded pro se litigants

does not excuse them from satisfying the plausibility pleading standard “applicable

to all civil complaints.” Brickhouse v. City of New York, No 09 CIV. 9353(NRB),

2010 WL 3341845, at *2 (S.D.N.Y. Aug. 16, 2010); see also Triestman v. Fed. Bureau

of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (“[P]ro se status does not exempt a party

from compliance with relevant rules of procedural and substantive law.”) (internal

quotation marks omitted).

II.     ADA Framework

        Although Mead does not explicitly identify his cause of action within the

Complaint2 or even clearly allege that he is employed by GMT, the Court construes

his Complaint as an attempt to bring a claim under Title I of the ADA, 42 U.S.C.

§ 12101 et seq. The ADA provides that “[n]o covered entity shall discriminate

against a qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of

employment.” Id. § 12112(a). A court deciding a motion to dismiss an employment

discrimination claim must consider the prima facie elements of the plaintiff’s claim




        2 Although Mead indicates on his Civil Cover Sheet that his cause of action is “ADA –
Employment” (Doc. 1-2), it is well settled that a civil cover sheet is not itself a pleading and it does
not “replace nor supplement the filing and service of pleadings or other papers as required by law”
(id.). Accordingly, the Court does not generally consider a civil cover sheet when determining the
scope of a plaintiff’s claims or the causes of action relied upon. See Lefebvre v. Barnhart, No. 1:05–
CV–255, 2006 WL 2631789, at *1 (D. Vt. Sept. 13, 2006). Nevertheless, the Second Circuit has
“expressed a willingness to permit a plaintiff to rely on a civil cover sheet in lieu of his complaint . . .
where the plaintiff was proceeding pro se.” Mavrommatis v. Carey Limousine Westchester, Inc.,
476 F. App’x 462, 467 (2d Cir. 2011). Thus, the Court will read Mead’s Complaint liberally to include
reference to the ADA.


                                                     5
          Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 6 of 11



in the context of the burden-shifting framework established by the Supreme Court

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under that framework,

a plaintiff must first establish a prima facie case of discrimination. See Thomson v.

Odyssey House, No. 14-CV-3857 (MKB), 2015 WL 5561209, at *5 (E.D.N.Y. Sept. 21,

2015).

         To establish a prima facie case of disability discrimination, a plaintiff must

show that:

         (1) his employer is subject to the ADA; (2) he was disabled within the
         meaning of the ADA; (3) he was otherwise qualified to perform the
         essential functions of his job, with or without reasonable
         accommodation; and (4) he suffered [an] adverse employment action
         because of his disability.

McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013) (citation omitted).

Furthermore, “[d]iscrimination in violation of the ADA includes . . . ‘not making

reasonable accommodations to the known physical or mental limitations of an

otherwise qualified individual with a disability.’” McBride v. BIC Consumer Prods.

Mfg. Co., Inc., 583 F.3d 92, 96 (2d Cir. 2009) (quoting 42 U.S.C. § 12112(b)(5)(A)).

Thus, a plaintiff can establish a prima facie case of disability discrimination based

on the failure to accommodate his disability by demonstrating that:

         (1) [he] is a person with a disability under the meaning of the ADA; (2)
         an employer covered by the [ADA] had notice of his disability; (3) with
         reasonable accommodation, [the] plaintiff could perform the essential
         functions of the job at issue; and (4) the employer has refused to make
         such accommodations.

McMillan, 711 F.3d at 125–26 (citation omitted).

         To survive a motion to dismiss, a plaintiff need not prove discrimination “or

even allege facts establishing every element of the . . . prima facie case, but the facts


                                             6
            Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 7 of 11



alleged must give ‘plausible support to the reduced requirements’ of the prima facie

case.” Thomson, 2015 WL 5561209, at *5 (quoting Littlejohn v. City of New York,

795 F.3d 297, 311 (2d Cir. 2015)). In other words, as with any Complaint, the

plaintiff must plead enough “[f]actual allegations . . . to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

III.    Application to Mead’s Complaint

        The factual allegations in Mead’s Complaint are far too sparse, vague, and

conclusory to plausibly state a claim for disability discrimination. His factual

allegations, in their entirety, read as follows:

        4. Allegation that Green Mountain Transit is in violation[] of not being
        in compliance with the statutes of discrimination.

        5. Discrimination of denial of a SERVICE ANIMAL to be present at the
        workplace.

        6. Altering a medical plan designed for a United States Marine Corp
        Veteran suffering from PTSD, Anxiety and Depression for services
        rendered in Iraq whom is 100% total and permanent by the United
        States Government Department of Veterans Affairs.

        7. Retaliation.

(Doc. 1 at 1, ¶¶ 4–7.) To begin, the allegation contained in paragraph 4 is wholly

conclusory and merely states a legal conclusion that GMT violated, presumably, the

ADA. Likewise, paragraph 7 simply alleges “[r]etaliation,” but the Complaint is

bereft of any facts in support of such a claim.3 Mead essentially claims that GMT



        3  To establish a prima facie case of retaliation under the ADA, a plaintiff must show that:
(1) he was engaged in protected activity; (2) the alleged retaliator knew that the plaintiff was
engaged in protected activity; (3) an adverse decision or course of action was taken against the
plaintiff; and (4) a causal connection exists between the protected activity and the adverse action.
See Weixel v. Bd. of Educ. of the City of New York, 287 F.3d 138, 148 (2d Cir. 2002); see also 42 U.S.C.
§ 12203.


                                                   7
         Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 8 of 11



violated his rights, but he fails to include any animating facts about the incidents

giving rise to the alleged violations. “In the absence of factual allegations, the

[c]ourt cannot determine whether [he] has a plausible entitlement to relief.”

Stephens v. Chief of Police, File No. 1:16–cv–270–jgm, 2016 WL 7408850, at *2

(D. Vt. Dec. 22, 2016); see also Iqbal, 556 U.S. at 678 (holding that Rule 8 requires a

complaint to contain enough background facts for the court to reasonably infer that

defendant is liable to plaintiff).

       Paragraphs 5 and 6 of Mead’s Complaint provide slightly more information

but are nonetheless woefully insufficient to plausibly state a claim under the ADA.

As outlined above, to state a claim for disability discrimination or failure to

accommodate, Mead must plead that he has a disability within the meaning of the

ADA. The ADA provides that “[t]he term ‘disability’ means, with respect to an

individual—(A) a physical or mental impairment that substantially limits one or

more major life activities of such individual; (B) a record of such an impairment; or

(C) being regarded as having such an impairment.” 42 U.S.C. § 12102(1). The ADA

defines “major life activities” to include, but are not limited to, “caring for oneself,

performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,

lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.” 42 U.S.C. § 12102(2)(A).

       Although Mead alleges that “a United States Marine Corp Veteran suffer[s]

from PTSD, Anxiety and Depression,” he does not allege that he is that person.

(Doc. 1 at 1, ¶ 6.) Even assuming that Mead suffers from PTSD, anxiety, and

depression, he does not allege that his impairments substantially limit his ability to


                                            8
        Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 9 of 11



perform any major life activities. Although the term “substantially limits” is not

meant to be a demanding standard, Stinnett v. Delta Air Lines, Inc., 278 F. Supp. 3d

599, 613 (E.D.N.Y. 2017), Mead must still plead sufficient facts to “nudge . . . claims

across the line from conceivable to plausible.” Twombly, 550 U.S. at 555. Because

he fails to identify any major life activity affected by his impairments, Mead has not

sufficiently alleged that he has a disability as defined by the ADA.

      Similarly, paragraph 5 vaguely states that GMT refused to allow a service

animal to be present “at the workplace.” (Doc. 1 at 1, ¶ 5.) Mead does not allege

that GMT was his workplace; he does not allege that he was employed by GMT or

even that GMT is a covered employer under the ADA. Construing paragraph 5

liberally to infer that Mead alleges he was employed by GMT, requested to bring a

service animal to work as a reasonable accommodation, and was denied that

accommodation still does not save Mead’s Complaint. A prima facie claim for

failure to accommodate requires Mead to show that GMT had notice of his disability

and that, with reasonable accommodation, he could perform the essential functions

of the job at issue. See McMillan, 711 F.3d at 126. However, Mead does not allege

that GMT had notice of his disability nor does he allege that, with the presence of a

service animal, he could perform the essential functions of his job. In fact, Mead

does not even allege what the essential functions of his job are, let alone what his

job is. The numerous deficiencies in his Complaint require the Court to conclude

that Mead has failed to plausibly state any ADA claim.

      Although Mead is not required to allege specific facts establishing every

element of a prima facie case of disability discrimination, his skeletal Complaint


                                           9
        Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 10 of 11



does not contain even a formulaic recitation of the requirements for establishing

any ADA claim. Accordingly, because Mead has failed to plausibly state a claim

upon which relief may be granted, GMT’s Motion to Dismiss (Doc. 8) is GRANTED.

IV.   Leave to Amend

      A pro se plaintiff should ordinarily be granted the opportunity “to amend at

least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009)

(internal quotation marks omitted). Here, it is impossible to evaluate whether

Mead can state a viable federal claim, “but [the Second] Circuit’s precedent

encourages giving [him] another opportunity.” Montpelier v. Green Mountain Care,

Case No. 2:19-cv-84, 2019 WL 5102715, at *3 (D. Vt. Oct. 11, 2019). Accordingly,

Mead is granted leave to amend his Complaint.

      Mead is advised that an Amended Complaint, if filed, will supersede and

completely replace the original Complaint. See Int’l Controls Corp. v. Vesco, 556

F.2d 665, 668 (2d Cir. 1977). Accordingly, an Amended Complaint, if filed, must

include all of Mead’s factual allegations in their entirety and must set forth all the

claims Mead has against all defendants and all the relief he seeks; reference back to

the original Complaint is insufficient under Rule 15(b) of the Local Rules of Civil

Procedure for the District of Vermont. See Fed. R. Civ. P. 8(a); L.R. 15(b). Equally

important, an Amended Complaint must comport with the Federal Rules of Civil

Procedure, including setting forth short and plain statements of each claim as

required by Rule 8, and doing so in numbered paragraphs as required by Rule 10. If

Mead elects not to file an Amended Complaint within 30 days of the date of this


                                          10
       Case 2:20-cv-00071-jmc Document 13 Filed 11/05/20 Page 11 of 11



Opinion and Order, the Clerk of the Court is instructed to close this civil docket, No.

2:20-cv-71-jmc.

                                     Conclusion

      For these reasons, GMT’s Motion to Dismiss (Doc. 8) is GRANTED, and Mead

is granted leave to file an Amended Complaint within 30 days of this Opinion and

Order. In the event an Amended Complaint is not filed within 30 days, this case

will be closed with judgment for Defendant. Furthermore, GMT’s Motion to Adopt

Proposed Discovery Schedule (Doc. 9) is DENIED as moot. In the event an

Amended Complaint is timely filed, the parties shall jointly prepare and file a

revised proposed discovery schedule as required by Rule 26(a) of the Local Rules of

Procedure.

      Dated at Burlington, in the District of Vermont, this 5th day of

November 2020.

                                               /s/ John M. Conroy __         .
                                               John M. Conroy
                                               United States Magistrate Judge




                                          11
